Citation Nr: 1809271	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-48 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased ratings for service-connected injuries to the left hand and fingers, currently assigned a noncompensable rating prior to December 28, 2008 and a 10 percent rating from that date.

2.  Entitlement to increased ratings for service-connected left Achilles tendonitis with heel spur and degenerative joint disease (DJD) (left ankle disability), currently assigned ratings of 0 percent prior to December 29, 2008 and 20 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for service-connected left shoulder DJD (left shoulder disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1981 to December 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2012 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  

The Board notes that matters of service connection for left elbow, low back, right toe, bilateral knee, and right finger disabilities were previously on appeal from the December 2009 rating decision currently on appeal, but those claims were granted in full in September 2010, May 2013, and December 2016 rating decisions.  In addition, the Veteran had also previously perfected a separate appeal seeking service connection for a right hip bone spur, but that claim was also granted in full in December 2016.  Similarly, a review of the record shows the Veteran also initiated appeals seeking increased ratings for bilateral hearing loss, right big toe disability, and right elbow disability, but failed to properly perfect those appeals.  Thus, these matters are not before the Board at this time.

However, in contrast to the above, the Board notes that the Veteran also initiated a timely appeal seeking a higher rating for left shoulder disability and, although he did not file a formal substantive appeal following the issuance of an April 2014 statement of the case (SOC), a May 2014 report of contact indicates that the Veteran contacted VA to file a new claim seeking the same benefit.  The Board finds that such action reasonably expresses intent to continue the then-pending appeal, and that the record itself reduces that intention into writing.  Therefore, the Board will accept that correspondence as a timely substantive appeal in that matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A review of the record shows that the most recent VA examination for the Veteran's hands and fingers was conducted in April 2013.  Similarly, the most recent examination addressing his left heel tendonitis was conducted in October 2016, well over a year ago.  Moreover, a separate prior VA examination report notes the Veteran also has gouty arthritis symptoms affecting the left ankle that are not service-connected.  However, it is unclear whether it is medically possible to distinguish such nonservice-connected left ankle symptoms, pathology, or impairment from those attributable to his service-connected disability, and the Board cannot exclude such symptoms from consideration without clear evidence that such distinctions may be made.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Finally, the record also shows the last time the Veteran's left shoulder was examined was April 2012.  In light of the above, the Board finds that contemporaneous examinations are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.  

Then, arrange for the Veteran to be examined by an orthopedist or other appropriate physician(s) to determine the current severity of his left heel and ankle, left hand and finger, and left shoulder disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and associated functional impairment in sufficient detail to allow for application of the pertinent rating criteria.  Range of motion studies must be completed where indicated, and must include active and passive motion and weight-bearing and non-weight-bearing.  

The examiner must specifically consider and discuss whether the Veteran has nonservice-connected left ankle symptoms and, if so, whether there is clear evidence that such nonservice-connected symptoms, pathology, or impairment (such as from his documented gout) may be distinguished from those attributable to his service-connected left heel or ankle disability.  If such distinction is possible, the examiner must do so, noting those left heel or ankle symptoms, pathology, and impairment attributable to service-connected and nonservice-connected disabilities.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the claim to the Board.


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).
 




